Motion to allow appeal to the Court of Appeals granted. The court certifies that one or more questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals, and hereby certifies the following questions: 1. Does that portion of the answer herein which was stricken out by the court below, state facts sufficient to constitute a defense to the cause of action alleged in the complaint? 2. Should the plaintiff’s motion to strike out the special defense contained in the paragraphs marked “ first ” to “ fifth,” inclusive, of defendant’s answer, upon the ground that the said defense is insufficient in law upon the face thereof, have been granted? Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.